DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I	Claims 1-9; a variable displacement gerotor pump including a single moving gear, a single gear ring, and a single gear ring cover, classified in F04C 2/102, and	

Invention II	Claim 10; a variable displacement gerotor pump including two moving gears, two gear rings, and two ring gear covers, classified in F04C 14/18.

Additionally, if Invention I is selected above one of the following patentably distinct species needs to be selected (kinds of single moving gear, single gear ring, and single gear ring cover variable displacement gerotor pumps):
		Species A		Figs. 1-8
		Species B		Figs. 11-12		
		Species C		Figs. 15-16, and
		Species D		Figs. 17-18.
Additionally, if Invention II is selected above one of the following patentably distinct species needs to be selected (kinds of two moving gear, two gear ring, and two gear ring cover variable displacement gerotor pumps):
		Species 1		Figs. 9-10
		Species 2		Figs. 13-14.


Invention I and Invention II are independent or distinct, each from the other because:
Inventions I and II above are each directed to related gerotor pumps. The gerotor pump of Invention I has a single moving gear, a single gear ring, and a single gear ring cover.  The gerotor pump of Invention II has two moving gears, two gear rings, and two gear ring covers.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).  In the instant case, the inventions as claimed are not useable together because Invention I is directed to a gerotor pump having a single fixed gear, single gear ring, and single gear ring cover that can be realized independently from a gerotor pump of Invention II having two fixed gears, two gear rings, and two gear ring covers.  Furthermore, Invention I (gerotor pump having a single moving gear/single gear ring/single gear ring cover) and Invention II (gerotor pump having two moving gears/two gear rings/two gear ring covers) as claimed do not encompass overlapping subject matter and there is nothing of record that shows that Invention I is an obvious variant of Invention II.

Restriction for examination purposes as indicated is proper because all the inventions listed in the instant action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
			The search for all of the inventions (Invention I and Invention II) to the gerotor pump having a single moving gear and features associated therewith and a gerotor pump having two moving gears and features associated therewith would require significantly more search time than the search for a single invention.  When reviewing each reference in the relevant search areas (which will require the review of hundreds of references), the amount of time spent to consider whether each reference applies to the gerotor pump having the single moving gear or the gerotor pump having the two moving gears would take considerably more time than considering whether they meet just one of these inventions.  Further, without a restriction, an exhaustive search would need to continue until all inventions were either found or not, whereas the election of one invention of the gerotor pump having the single moving gear, for example, would allow the search to be concluded upon finding the elected invention.  Moreover, each invention (Invention I and Invention II) have acquired a separate status in the art in view of their different classifications.  As such, Invention I would require at least a search in class/subclass F04C 2/102 (two members rotating simultaneously around their respective axes) (characterized by varying the volume of the working chamber) in contrast with Invention II which would require at least a search in a different class/subclass F04C 14/18 (characterized by varying the volume of their working chamber .
		Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  The prior art applicable to one of the inventions would not necessarily be applicable to the other non-elected invention requiring additional analysis of the references and more time to write a rejection for claims that are directed to non-elected invention.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.

As described above, this application contains claims directed to the following patentably distinct Species A-D and Species 1 and 2.  Species A-D are independent or distinct because they are each different kinds of gerotor pumps having a single moving gear arrangement and Species 1 and 2 are independent or distinct because they are each different kinds of gerotor pumps having a two moving gear arrangement. 

Additionally, Species A-D and Species 1 and 2 are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, each of independent Claims 1 and 10 are not generic to all of the Species A-D and 1-2.    
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
			(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and
			(b) the prior art applicable to one of the species would not likely be applicable to another one of the species.  

Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of invention (Invention I or Invention II) to be examined and (ii) an election of a species or grouping of patentably indistinct species (Species A-D or Species 1 and 2) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and elected species or grouping of patentably indistinct species including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention/species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the inventions/species or groupings of patentably indistinct species from which election is required are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions/species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species or groupings of patentably indistinct species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention/species. 
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Conclusion
Due to understanding the complexities of the various inventions and their respective associated species along with the claims encompassing these various inventions relative to the species to be considered by Applicant to make an election, a phone call was not made to Applicant to elicit their election.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL W THIEDE/Examiner, Art Unit 3746                                                                                                                                                                                                        Monday May 3, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746